953 F.2d 688
139 L.R.R.M. (BNA) 2400, 293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Louis IZYKOWSKI;  Rhys Jones;  and Forrest Darby, Appellants,v.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL-CIO.
No. 91-7148.
United States Court of Appeals, District of Columbia Circuit.
Jan. 24, 1992.

Before WALD, RUTH BADER GINSBURG and SILBERMAN, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to vacate and remand, it is


2
ORDERED that the motion be granted.   In light of the repeal of Article XVIII, Section 21, of the International Brotherhood of Electrical Workers' Constitution, this case has become moot.   The judgment of the district court is therefore vacated and the case is remanded with instructions to dismiss the complaint as moot.   See United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950).


3
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.